Case 1:21-cr-00083-RM Document 1 Filed 03/17/21 USDC Colorado Page 1 of 20




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO

Criminal Case No. 21-cr-00083-RM

UNITED STATES OF AMERICA,

             Plaintiff,

v.

1.    FRANCIS F. JOSEPH,

             Defendant.

______________________________________________________________________

                                    INDICTMENT
                                       Count 1
                                   18 U.S.C. § 669
                                       Count 2
                                   18 U.S.C. § 641
                                       Count 3
                                  18 U.S.C. § 1343
                                       Count 4
                                 18 U.S.C. § 152(3)
                                Forfeiture Allegation
     18 U.S.C. §§ 981(a)(1)(C), 982(a)(2), and 982(a)(7) and 28 U.S.C. § 2461(c)
______________________________________________________________________

      The Grand Jury charges:

                               GENERAL ALLEGATIONS

      At all times relevant to this Indictment:

                           Defendant and Relevant Entities

      1.     FRANCIS F. JOSEPH was a resident of Douglas County, Colorado, within

the District of Colorado. JOSEPH was a physician licensed to practice medicine in the

State of Colorado.
Case 1:21-cr-00083-RM Document 1 Filed 03/17/21 USDC Colorado Page 2 of 20




      2.     Springs Medical Associates, P.C. a/k/a Springs Medical Associates, Inc.

(“Springs Medical”), formed in or around August 2014 by FRANCIS F. JOSEPH, was a

Colorado corporation that maintained its principal office in El Paso County, Colorado.

      3.     FRANCIS F. JOSEPH operated, managed, and controlled Springs Medical

until on or about January 29, 2020, when he ceded management and control of Springs

Medical as well as its finances, including its bank accounts, to Individual 1. Between

January 29, 2020 and April 14, 2020, JOSEPH was employed by Springs Medical until

he was terminated.

                            Relevant Financial Accounts

      4.     Springs Medical held business account x5191 at Bank 1 (“Official Springs

Medical Account”).

      5.     FRANCIS F. JOSEPH held account x6089 at Bank 1 in the name of a family

member (“Family Member Account”).

      6.     On or about March 27, 2020, unbeknownst to Springs Medical or Individual

1 and without authorization, FRANCIS F. JOSEPH opened account x0396 at Bank 2, in

the name of Springs Medical with himself as the sole signatory (“Unofficial Springs

Medical Account”).

      7.     On or about October 29, 2020 and October 30, 2020, unbeknownst to

Springs Medical or Individual 1 and without authorization, FRANCIS F. JOSEPH opened

accounts x1462 and x7300, respectively, at Bank 3, in the name of Springs Medical with

himself as the sole signatory (“Other Unofficial Springs Medical Accounts”).



                                            2
Case 1:21-cr-00083-RM Document 1 Filed 03/17/21 USDC Colorado Page 3 of 20




                                The Medicare Program

       8.     The Medicare Program (“Medicare”) was a federally funded health care

benefit program that provided free or below-cost health care benefits to certain

individuals, primarily the elderly, blind, and disabled, and those who were 65 years of age

or older. The Centers for Medicare and Medicaid Services (“CMS”), a Federal agency

under the United States Department of Health and Human Services (“HHS”),

administered Medicare.

       9.     The term “health care benefit program,” under Title 18, United States Code,

Section 24(b), was defined as “any public or private plan or contract, affecting commerce,

under which any medical benefit, item, or service is provided to any individual, and

includes any individual or entity who is providing a medical benefit, item, or service for

which payment may be made under the plan or contract.”

       10.    Medicare was a “health care benefit program” pursuant to Title 18, United

States Code, Section 24(b), and a “Federal health care program” pursuant to Title 42,

United States Code, Section 1320a-7b(f).

       11.    Medicare was divided into multiple parts. Medicare Part A covered services

provided by hospitals, skilled nursing facilities, hospices, among others. Medicare Part

B covered services provided by physicians, medical clinics, laboratories, among others.

Medicare Part C (or “Medicare Advantage”) provided individuals with the option to receive

their Medicare benefits through private insurers approved by Medicare, which may have

entitled recipients to receive additional benefits. Medicare Part D provided prescription

drug coverage to persons who were eligible for Medicare benefits under Parts A and B.

                                            3
Case 1:21-cr-00083-RM Document 1 Filed 03/17/21 USDC Colorado Page 4 of 20




       12.    Health care providers, including physicians and clinics (collectively,

“Providers”) who wished to be eligible to participate in Medicare Part B were requested

to periodically sign an enrollment application form, that is, CMS Form 855I for physicians

and CMS Form 855B for clinics. The enrollment forms, which were required to be signed

by an authorized representative of the Provider, contained a certification that stated:

       I agree to abide by the Medicare laws, regulations, and program instructions
       that apply to me or the organization listed in Section 4A of this Application.
       The Medicare laws, regulations, and program instructions are available
       through the fee-for-service contractor. I understand that payment of a claim
       by Medicare is conditioned upon the claim and the underlying transaction
       complying with such laws, regulations and program instructions (including,
       but not limited to, the Federal anti-kickback statute and the Stark law), and
       on the supplier’s compliance with all applicable conditions of participation in
       Medicare.

       13.    Providers that enrolled in Medicare and received a “provider number” were

able to file claims with Medicare, either in hardcopy or electronically, to obtain

reimbursement for services provided (“Medicare Provider”).

       14.    CMS contracted with private insurance companies under Part B to receive,

adjudicate, and pay Medicare claims submitted by Medicare Providers. Once contracted

to process Medicare Part B claims, these private insurance companies were known as

Medicare Administrative Contractors (“MACs”). CMS contracted with Novitas Solutions

(“Novitas”) to process and pay Medicare Part B claims in the state of Colorado.

                     Accelerated and Advance Payment Program

       15.    On or about January 31, 2020, the Secretary of HHS declared that a public

health emergency had existed in the United States since January 27, 2020 and continued

to exist due to COVID-19. On April 21, 2020, July 23, 2020, October 2, 2020, and January


                                             4
Case 1:21-cr-00083-RM Document 1 Filed 03/17/21 USDC Colorado Page 5 of 20




7, 2021, the Secretary of the HHS issued renewals of the existence of the public health

emergency due to COVID-19.

       16.    In or around March 2020, in order to increase cash flow to Medicare

Providers impacted by the pandemic, CMS expanded the existing Accelerated and

Advance Payment Program to a broader group of Medicare Providers under both

Medicare Part A and Part B.

       17.    The payments through the Accelerated and Advance Payment Program

(“Advanced Payments”) were intended to provide necessary funds due to a disruption in

claims submission and/or claims processing. These Advanced Payments were offered

in circumstances such as national emergencies or natural disasters in order to accelerate

cash flow to the impacted Medicare Providers. CMS was authorized to provide Advanced

Payments during the period of the COVID-19 public health emergency to any Medicare

Provider who submitted a request to the appropriate MAC and met the required

qualifications.

       18.    To qualify for Advanced Payments, the Medicare Provider was required to:

(1) have billed Medicare for claims within 180 days immediately prior to the date of

signature on the form requesting Advanced Payment (“Advance Payment Request

Form”); (2) not be in bankruptcy; (3) not be under active medical review or program

integrity investigation; and (4) not have any outstanding delinquent Medicare

overpayments.

       19.    Medicare Providers would request a specific amount using an Advance

Payment Request Form provided on each MAC’s website. Most Medicare Providers were


                                           5
Case 1:21-cr-00083-RM Document 1 Filed 03/17/21 USDC Colorado Page 6 of 20




able to request up to 100 percent of the Medicare payment amount for a three-month

period.

       20.    Medicare Providers would continue to submit claims as usual after the

issuance of the Advanced Payments. Medicare Providers would receive full payments

for their claims prior to the start of a recoupment period, which would begin 365 days from

the date of payment. During the recoupment period, Medicare would automatically offset

amounts owed for new claims to repay the Advanced Payments.

                           CARES Act Provider Relief Fund

       21.    In March 2020, Congress passed the Coronavirus Aid, Relief, and

Economic Security (“CARES”) Act, which was designed to provide emergency financial

assistance to the millions of Americans suffering due to the COVID-19 pandemic.

       22.    The CARES Act appropriated moneys to help Medicare Providers that were

financially impacted by COVID-19, as well as to provide care to individuals who were

suffering from COVID-19 and compensate Medicare Providers for the cost of that care

(the “Provider Relief Fund”).

       23.    HHS,   through    its   agency,   the   Health   Resources   and   Services

Administration (“HRSA”), oversaw and administered the Provider Relief Fund.

       24.    In order to rapidly provide funding to Medicare Providers during the

pandemic, HRSA distributed payments under the Provider Relief Fund (“Provider Relief

Payment”) to Medicare Providers who (a) billed Medicare Part A or Part B in Calendar

Year 2019; (b) provided after January 31, 2020 diagnoses, testing, or care for individuals

with possible or actual cases of COVID-19; (c) were not currently terminated from


                                            6
Case 1:21-cr-00083-RM Document 1 Filed 03/17/21 USDC Colorado Page 7 of 20




participation in Medicare or precluded from receiving payment through Medicare

Advantage or Part D; (d) were not currently excluded from participation in Medicare,

Medicaid, and other Federal health care programs; and (e) did not currently have

Medicare billing privileges revoked.     Medicare Providers meeting these criteria

automatically received the Provider Relief Payment and did not have to apply for the

funding but were required to comply with the terms and conditions of the Provider Relief

Fund if they retained such funding.

      25.    If a Medicare Provider elected to retain the payment, it was required to

abide by the terms and conditions of the program, including that (a) the payment shall

reimburse the recipient only for health care related expenses or lost revenues that are

attributable to COVID-19 and (b) that the payment would only be used for the diagnoses,

testing, or care for individuals with possible or actual cases of COVID-19. Medicare

Providers would attest to the terms and conditions by logging into a portal on the HHS

website, or would be deemed to have agreed to the terms and conditions by keeping the

funds for longer than 90 days.

                           Small Business Administration

      26.    The United States Small Business Administration (“SBA”) was an

executive-branch agency of the United States government that provided support to

entrepreneurs and small businesses. The mission of the SBA was to maintain and

strengthen the nation’s economy by enabling the establishment and viability of small

business and by assisting in the economic recovery of communities after disasters.




                                           7
Case 1:21-cr-00083-RM Document 1 Filed 03/17/21 USDC Colorado Page 8 of 20




                          The Paycheck Protection Program

      27.    One source of relief provided by the CARES Act was the authorization of

up to $349 billion in forgivable loans to small businesses for job retention and certain

other expenses, through a program referred to as the Paycheck Protection Program

(“PPP”). In or around April 2020, Congress authorized over $300 billion in additional PPP

funding.

      28.    In order to obtain a PPP loan, a qualifying business was required to submit

a PPP loan application, signed by an authorized representative of the business. The PPP

loan application required the business (through its authorized representative) to

acknowledge the program rules and make certain affirmative certifications in order to be

eligible to obtain the PPP loan. In the PPP loan application, the small business (through

its authorized representative) was required to state, among other things, its: (a) average

monthly payroll expenses; and (b) its number of employees. These figures were used to

calculate the amount of money the small business was eligible to receive under the PPP.

In addition, businesses applying for a PPP loan were required to provide documentation

showing their payroll expenses.

      29.    A business’s PPP loan application was received and processed, in the first

instance, by a participating lender.    If a PPP loan application was approved, the

participating lender funded the loan using its own monies. Data from the application,

including information about the borrower, the total amount of the loan, and the listed

number of employees, was transmitted by the lender to the SBA in the course of

processing the loan.


                                            8
Case 1:21-cr-00083-RM Document 1 Filed 03/17/21 USDC Colorado Page 9 of 20




      30.    PPP loan proceeds were required to be used by the business on certain

permissible expenses: payroll costs, mortgage interest, rent, and utilities. The PPP

allowed the interest and principal on the PPP loan to be entirely forgiven if the business

spent the loan proceeds on these permissible expense items within a designated period

of time after receiving the proceeds and used a certain portion of the loan proceeds on

payroll expenses.

                    Relevant PPP Lenders and Affiliated Companies

      31.    Company 1 was a financial-services company based in Georgia.

      32.    Company 1 was authorized by the SBA to participate as a PPP lender to

small businesses.

      33.     Small businesses seeking PPP loans could apply through Company 1 for

PPP loans. Company 1 would review the loan applications. If the loan application

received by Company 1 was approved for funding, it disbursed the loan funds to the

applicant.

                                       Bankruptcy

      34.    Individuals who filed for bankruptcy were known under Federal bankruptcy

law as “debtors.”

      35.    Bankruptcy was a process by which debtors obtained relief from their

“creditors.” Creditors were individuals, businesses, and government agencies who were

owed money by the debtor. The bankruptcy process was designed to achieve the orderly

distribution to creditors of available assets of the debtor that were truthfully disclosed.

The bankruptcy process also provided a fresh start to debtors by allowing them to obtain


                                            9
Case 1:21-cr-00083-RM Document 1 Filed 03/17/21 USDC Colorado Page 10 of 20




a “discharge” of debts, that is, an order that released the debtors from further personal

liability for specified types of debts.

       36.     When filing for bankruptcy, and during the pendency of the bankruptcy, a

debtor was required to disclose all of its assets to the bankruptcy court so that a

determination could be made whether the assets were able to be used, in whole or in

part, to reimburse creditors and pay off or reduce the debt. This included any assets the

debtor received after filing for bankruptcy.

       37.     The filing of the bankruptcy petition created a “bankruptcy estate” consisting

of all of the debtor’s legal and equitable interests in property as of the commencement of

the case. All of the debtor’s tangible and intangible property belonged to the estate,

including real estate, bank accounts, and equitable or future interests in property. Under

Section 1115(a)(1) of the Bankruptcy Code, all property acquired by the debtor after

commencement of the case was property of the estate.

       38.     Debtors were required to file a Schedule A/B of Assets with their petition for

bankruptcy. The Schedule required debtors to “[d]isclose all property, real and personal,

which the debtor owns or in which the debtor has any other legal, equitable, or future

interest.”   This included identifying checking, savings, money market, or financial

brokerage accounts and the amount of money therein. In submitting the Voluntary

Petition for Non-Individuals Filing for Bankruptcy, debtors were required to execute a

“Declaration Under Penalty of Perjury,” which included a notice that making a false

statement or concealing property in connection with a bankruptcy case could result in

fines up to $500,000 or imprisonment for up to 20 years, or both. The form included an


                                               10
Case 1:21-cr-00083-RM Document 1 Filed 03/17/21 USDC Colorado Page 11 of 20




agreement, under penalty of perjury, that the signer was an authorized agent or

representative on behalf of the debtor and had a reasonable belief that the information

contained in the petition was true and correct.

                                      COUNT ONE
                                     18 U.S.C. § 669

       39.    The Grand Jury hereby realleges and incorporates by reference paragraphs

1 through 38 of this Indictment as though fully set forth herein.

       40.    On or about April 8, 2020, in the State and District of Colorado, and

elsewhere, defendant FRANCIS F. JOSEPH did knowingly and willfully embezzle, steal,

and without authority convert to the use of any person other than its rightful owner, and

intentionally misapplied moneys, funds, property, and assets, with a value in excess of

$100, that is approximately $86,747.11, of a health care benefit program, as defined in

Title 18, United States Code, Section 24(b), that is Medicare.

                                   Manner and Means

       41.    On or about March 29, 2020, after relinquishing management and control

of Springs Medical, and unbeknownst to Individual 1, FRANCIS F. JOSEPH completed

and signed an Advanced Payment Request Form, purportedly on behalf of Springs

Medical, requesting the maximum amount available from CMS.

       42.    In the Advanced Payment Request Form, FRANCIS F. JOSEPH

acknowledged the terms of receiving the Advanced Payment, including that Springs

Medical would have to repay to CMS the amount of the Advanced Payment.

       43.    In the Advanced Payment Request Form, FRANCIS F. JOSEPH further

identified the reason for the Advanced Payment as being a “[d]elay in provider/supplier

                                            11
Case 1:21-cr-00083-RM Document 1 Filed 03/17/21 USDC Colorado Page 12 of 20




billing process [ ] of an isolated temporary nature beyond the provider/supplier’s normal

billing cycle due to COVID-19 and not attributable to other third party payers or private

patients.”

       44.    That same day, FRANCIS F. JOSEPH submitted the Advance Payment

Request Form under Springs Medical’s provider number.

       45.    On or about April 7, 2020, Novitas made an Advanced Payment to Springs

Medical by remitting approximately $86,747.11 in the Official Springs Medical Account,

which became available the following day.

       46.    On or about April 8, 2020, upon the Advanced Payment becoming available

in the Official Springs Medical Account and unbeknownst to Springs Medical and

Individual 1, FRANCIS F. JOSEPH, without authority, electronically wire transferred

approximately $92,000 from the Official Springs Medical Account to the Family Member

Account, to which Springs Medical and Individual 1 did not have access.

       In violation of Title 18, United States Code, Section 669.

                                      COUNT TWO
                                     18 U.S.C. § 641

       47.    The Grand Jury hereby realleges and incorporates by reference paragraphs

1 through 38 of this Indictment as though fully set forth herein.

       48.    On or about April 10, 2020, in the State and District of Colorado, and

elsewhere, defendant FRANCIS F. JOSEPH did knowingly and willfully embezzle, steal,

purloin, and convert to his own use or the use of another money or a thing of value greater

than $1,000, that is approximately $31,782, from the United States Department of Health

and Human Services.

                                            12
Case 1:21-cr-00083-RM Document 1 Filed 03/17/21 USDC Colorado Page 13 of 20




                                   Manner and Means

       49.    As Springs Medical met the criteria under the Provider Relief Fund, on or

about April 10, 2020, HRSA remitted approximately $31,782.20 in Provider Relief

Payment to the Official Springs Medical Account to be used by Springs Medical to

prevent, prepare for, and respond to COVID-19.

       50.    On or about April 10, 2020, unbeknownst to Springs Medical and Individual

1, FRANCIS F. JOSEPH, without authority, electronically wire transferred approximately

$31,782 from the Official Springs Medical Account to the Family Member Account, to

which Springs Medical and Individual 1 did not have access.

       51.    Thereafter, FRANCIS F. JOSEPH electronically wire transferred all or a

portion of these monies into a separate account with which he made personal

expenditures.

       In violation of Title 18, United States Code, Section 641.

                                     COUNT THREE
                                     18 U.S.C. § 1343

       52.    The Grand Jury hereby realleges and incorporates by reference paragraphs

1 through 38 of this Indictment as though fully set forth herein.

       53.    Beginning on or about March 27, 2020, and continuing through in or around

July 2020, the exact dates unknown to the Grand Jury, in the State and District of

Colorado, and elsewhere, defendant FRANCIS F. JOSEPH having knowingly devised

and intended to devise a scheme and artifice to defraud, and to obtain money and

property by means of materially false and fraudulent pretenses, representations, and

promises, and attempting to do so, did knowingly transmit and cause to be transmitted,

                                            13
Case 1:21-cr-00083-RM Document 1 Filed 03/17/21 USDC Colorado Page 14 of 20




by means of wire communications in interstate commerce, writings, signals, pictures, and

sounds for the purpose of executing such scheme and artifice.

                                Purpose of the Scheme

      54.    The purpose of the scheme was for FRANCIS F. JOSEPH to (a) unjustly

enrich himself and others through the submission of a false and fraudulent PPP loan

application; (b) conceal the submission of the false and fraudulent PPP loan application

and the receipt and transfer of the proceeds from the fraud; and (c) divert proceeds of the

fraud for his personal use and benefit.

                                  Manner and Means

      55.    As part of said scheme, on or about March 27, 2020, FRANCIS F. JOSEPH

opened the Unofficial Springs Medical Account, which he concealed and disguised the

existence of from Springs Medical and Individual 1.

      56.    As part of said scheme, on or about June 24, 2020, FRANCIS F. JOSEPH

electronically submitted and caused to be submitted through interstate commerce a false

and fraudulent PPP application in the name of Springs Medical to Company 1 (the

“Springs Medical PPP application”), seeking a PPP loan in the amount of approximately

$179,999, although FRANCIS F. JOSEPH had been previously terminated from Springs

Medical by Individual 1. Specifically, FRANCIS F. JOSEPH was terminated because he

misappropriated and took for himself funds that were provided to Springs Medical by

various government agencies for the purpose of treating patients who were suffering from

COVID-19.

      57.    As part of said scheme, FRANCIS F. JOSEPH signed the Springs Medical


                                            14
Case 1:21-cr-00083-RM Document 1 Filed 03/17/21 USDC Colorado Page 15 of 20




PPP application and falsely certified that the application and all information provided

therein, as well as the supporting documents and forms, were true and accurate.

      58.    As part of said scheme, in the Springs Medical PPP application, FRANCIS

F. JOSEPH falsely represented himself to be the owner of Springs Medical. Among other

things, FRANCIS F. JOSEPH falsely represented that he was “authorized, empowered,

and directed” to borrow money, execute notes, and negotiate items on behalf of Springs

Medical.

      59.    As part of said scheme, in the Springs Medical PPP application, FRANCIS

F. JOSEPH falsely represented that he supervised 34 employees with an average

monthly payroll of approximately $72,000, although FRANCIS F. JOSEPH had been

terminated from Springs Medical approximately two months prior to the application.

      60.    As part of said scheme, in the Springs Medical PPP application, FRANCIS

F. JOSEPH falsely represented that “the funds will be used to retain workers and maintain

payroll or make mortgage interest payments, lease payments, and utility payments, as

specified under the Paycheck Protection Program Rule.”

      61.    As part of said scheme, in the Springs Medical PPP application, FRANCIS

F. JOSEPH falsely certified that Springs Medical had not received another PPP loan,

although FRANCIS F. JOSEPH previously applied for a PPP loan with another lender on

behalf of Springs Medical using Springs Medical’s Tax Identification Number.

      62.    As part of said scheme, FRANCIS F. JOSEPH sought to conceal and

disguise the fraud by listing the Unofficial Springs Medical Account to receive the

proceeds of the PPP loan, although FRANCIS F. JOSEPH knew that the Unofficial


                                           15
Case 1:21-cr-00083-RM Document 1 Filed 03/17/21 USDC Colorado Page 16 of 20




Springs Medical Account was not the official business account for Springs Medical and

did not otherwise receive payments or distribute payroll for Springs Medical.

        63.   As part of said scheme, based on FRANCIS F. JOSEPH’s material

misrepresentations as set forth in the fraudulent Springs Medical PPP application and

supporting documents, Company 1, based in Fulton County, Georgia, approved and

funded the PPP loan.       On or about June 29, 2020, approximately $179,999 was

electronically transferred to the Unofficial Springs Medical Account, which was maintained

in Arapahoe County, Colorado, through interstate commerce, which FRANCIS F.

JOSEPH then diverted for his own personal use and benefit, including a hotel stay in

Jackson Hole, Wyoming and home improvements, such as a security system for his

home.

                                Execution of the Scheme

        64.   On or about June 24, 2020, in the State and District of Colorado, and

elsewhere, FRANCIS F. JOSEPH submitted and caused to be submitted a wire

communication, to wit: electronic submission of the Springs Medical PPP application and

supporting documents, from the District of Colorado, to Company 1, located outside the

State of Colorado, in an attempt to execute, and in execution of the scheme, as described

in paragraphs 54 through 63 of this Indictment.

        In violation of Title 18, United States Code, Section 1343.

                                     COUNT FOUR
                                    18 U.S.C. § 152(3)

        65.   The Grand Jury hereby realleges and incorporates by reference paragraphs

1 through 38 of this Indictment as though fully set forth herein.

                                             16
Case 1:21-cr-00083-RM Document 1 Filed 03/17/21 USDC Colorado Page 17 of 20




       66.    On or about November 30, 2020, in the State and District of Colorado,

defendant FRANCIS F. JOSEPH knowingly and fraudulently made a false declaration,

certificate, verification, and statement under the penalty of perjury, as permitted under

Section 1746 of Title 28, in and in relation to a case under Title 11, In re: Springs Medical

Associates, P.C., Bankruptcy Case No. 20-17026, by submitting Schedules of Assets and

Liabilities and a Statement of Financial Affairs, in which the defendant fraudulently omitted

to disclose all bank accounts maintained in the name of Springs Medical, including the

Other Unofficial Springs Medical Accounts, and cash assets in the amount of

approximately $241,774.85 deposited therein.

                                    Manner and Means

       67.    On or about October 26, 2020, over six months after his termination from

Springs Medical, unbeknownst to Springs Medical and Individual 1 and without

authorization, FRANCIS F. JOSEPH filed for Chapter 11 bankruptcy in the District of

Colorado on behalf of Springs Medical. As part of the bankruptcy petition, FRANCIS F.

JOSEPH signed a declaration under penalty of perjury representing that he had the

authority to file said petition on behalf of Springs Medical.

       68.    On or about October 29, 2020 and on or about October 30, 2020, over six

months after his termination from Springs Medical, unbeknownst to Springs Medical and

Individual 1 and without authorization, FRANCIS F. JOSEPH opened the Other Unofficial

Springs Medical Accounts at Bank 3 in the name of Springs Medical with himself as the

sole signatory.

       69.    On or about November 5, 2020, FRANCIS F. JOSEPH submitted a request


                                             17
Case 1:21-cr-00083-RM Document 1 Filed 03/17/21 USDC Colorado Page 18 of 20




to Novitas to change the bank account information for receipt of Medicare payments from

the Official Springs Medical Account to one of the Other Unofficial Springs Medical

Accounts, ending in x1462. In the same request, FRANCIS F. JOSEPH represented that

he was the sole owner and authorized official for Springs Medical. Following the request,

on or about November 19, 2020, Novitas issued a Medicare payment for Springs Medical

in the amount of approximately $241,774.85 to the Other Unofficial Springs Medical

Account ending in x1462.

       In violation of Title 18, United States Code, Sections 152(3).

                               NOTICE OF FORFEITURE

       70.    Paragraphs 1 through 69 of this Indictment are incorporated herein by

reference as factual allegations for the purpose of alleging forfeiture pursuant to the

provisions of Title 18, United States Code, Sections 981(a)(1)(C), 982(a)(2) and 982(a)(7)

and Title 28, United States Code, Section 2461(c).

       71.    Upon conviction of Title 18, United States Code, Section 669, the offense

alleged in Count 1 of this Indictment, defendant FRANCIS F. JOSEPH shall forfeit to the

United States, pursuant to Title 18, United States Code, Section 982(a)(7), any and all of

the defendant’s right, title, and interest in all property constituting and derived from any

proceeds the defendant obtained directly or indirectly as a result of such offense,

including, but not limited to a money judgment in the amount of the proceeds obtained by

the defendant.

       72.    Upon conviction of Title 18, United States Code, Section 641, the offense

alleged in Count 2 of this Indictment, and Title 18, United States Code, Section 152(3),


                                            18
Case 1:21-cr-00083-RM Document 1 Filed 03/17/21 USDC Colorado Page 19 of 20




the offense alleged in Count 4 of this Indictment, defendant FRANCIS F. JOSEPH shall

forfeit to the United States, pursuant to Title 18, United States Code, Section 981(a)(1)(C),

and Title 28, United States Code, Section 2461(c) any and all of the defendant’s right,

title, and interest in all property constituting and derived from any proceeds the defendant

obtained directly or indirectly as a result of such offenses, including, but not limited to a

money judgment in the amount of the proceeds obtained by the defendant.

       73.    Upon conviction of Title 18, United States Code, Section 1343, the offense

alleged in Count 3 of this Indictment, defendant FRANCIS F. JOSEPH shall forfeit to the

United States, pursuant to Title 18, United States Code, Section 982(a)(2), any and all of

the defendant’s right, title, and interest in all property constituting and derived from any

proceeds the defendant obtained directly or indirectly as a result of such offense,

including, but not limited to a money judgment in the amount of the proceeds obtained by

the defendant. If any of the above-described forfeitable property, because of any act or

omission of the defendant:

              a.     cannot be located upon the exercise of due diligence;

              b.     has been transferred or sold to, or deposited with, a third party;

              c.     has been placed beyond the jurisdiction of the Court;

              d.     has been substantially diminished in value; or

              e.     has been commingled with other property which cannot be divided

                     without difficulty;

it is the intent of the United States, pursuant to 21 U.S.C. § 853(p) as incorporated by 18

U.S.C. § 982(b), to seek forfeiture of any other property of the defendant up to the value

                                             19
Case 1:21-cr-00083-RM Document 1 Filed 03/17/21 USDC Colorado Page 20 of 20




of the forfeitable property described above.



UNITED STATES OF AMERICA, by                            A TRUE BILL


                                                Ink signature on file in Clerk’s Office
                                                 GRAND JURY FOREPERSON


NICHOLAS L. MCQUAID
ACTING ASSISTANT ATTORNEY GENERAL
CRIMINAL DIVISION
UNITED STATES DEPARTMENT OF JUSTICE

DANIEL KAHN
ACTING CHIEF
CRIMINAL DIVISION, FRAUD SECTION
UNITED STATES DEPARTMENT OF JUSTICE


s/Emily M. Gurskis                  March 17, 2021
EMILY M. GURSKIS                    DATE
TRIAL ATTORNEY
CRIMINAL DIVISION, FRAUD SECTION
UNITED STATES DEPARTMENT OF JUSTICE




                                           20
